Ehrlich, Ch. J.
The' action is to recover commissions on the sale of certain goods, under a contract made with the defendants whereby they agreed to pay the plaintiff a commission of ten per cent on all sales procured hy him; this commission to continue on all purchases hy. parties the plaintiff had introduced, and who should continue to buy of the defendants.
The facts constituting the plaintiff’s cause of action were clearly proven, and the verdict was properly directed in his favor. ■ /
Judgment affirmed, with costs.
Van Wyck, J., concurs.
Judgment affirmed, with costs.